MEMORANDUM***
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying petitioner’s motion to reconsider.
We have reviewed the response to the court’s June 12, 2007 order to show cause, and we conclude that the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Specifically, the BIA did not abuse its discretion when it denied petitioner’s motion to reconsider as numerically barred. See 8 C.F.R. § 1003.2(b)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion). To the extent that petitioner’s response articulates a theory of ineffective assistance of counsel, this court lacks jurisdiction to consider such an unexhausted claim. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, *444358 F.3d 674, 677 (9th Cir.2004) (holding that 8 U.S.C. § 1252(d)(1) deprives the court of subject matter jurisdiction over legal claims not presented in underlying administrative proceedings).
Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.